COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Christopher Hildebrand v. Dodi Marie Hildebrand

Appellate case number:       01-18-00933-CV

Trial court case number:     16-1905-CV

Trial court:                 25th District Court of Guadalupe County

        Appellant, Christopher Hildebrand, has filed a motion for bench warrant or to
appear by telephone to provide testimony to this Court “for the final hearing.” The Clerk
of this Court issued a notice on February 10, 2020, stating, “The Court will not hear oral
argument” in this appeal. See TEX. R. APP. P. 39.1 (providing that court of appeals may
“decide[] that oral argument is unnecessary” for certain reasons). Moreover, this Court may
only consider evidence that was presented to the trial court and appears in the record on
appeal. See Ginn v. Forrester, 282 S.W.3d 430, 432–33 (Tex. 2009) (stating that, in
restricted appeal, error must appear on face of record and extrinsic evidence will not
support restricted appeal); TEX. R. APP. P. 34.1 (“The appellate record consists of the
clerk’s record and, if necessary to the appeal, the reporter’s record.”); see also TEX. R. APP.
P. 34.5 (clerk’s record), 34.6 (reporter’s record), 38.1(g) (providing that statement of facts
in appellant’s brief “must be supported by record references), 38.1(i) (providing that
argument in appellant’s brief must be supported “with appropriate citations . . . to the
record.”).

       Accordingly, we deny appellant’s motion.

       It is so ORDERED.

Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually          Acting for the Court


Date: March 24, 2020